          Case 1:21-cr-00144-LAK Document 22
                                          21 Filed 06/15/21
                                                   06/14/21 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York
                                                     The SilvioJ. Mollo Building
                                                     One Saint Andrew 's Plaza
       MEMO ENDORSED                                 New York, New York 10007
                                                                                   USllCSDl'i'Y
                                                                                   DOCUMENT
                                                                                    L ECTRONICALLY FILE D
                                                     June 14, 2021
                                                                                   DOC #:__       .- ~- ..4--- -....++-rn
                                                                                   DATE FILEU·
BY EMAIL
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Restrepo, 21 Cr. 144 (LAK)

Dear Judge Kaplan:

        On June 7, 2021, the Court issued an order permitting the defendant to enter a change of
plea remotely by remotely by video teleconference, or by telephone conference if video
teleconferencing is not reasonably available. See ECF Doc. No. 20. The parties have scheduled a
remote plea before the duty Magistrate Judge on June 21, 2021 at 10:00 a.m. On March 15, 2021,
the Court excluded Speedy Trial time until today's date. In light of the defendant's anticipated
plea, the Government respectfully requests that the Court further exclude Speedy Trial time until
June 21, 2021, so that the parties, the defendant's detention facility, and the Magistrate Court may
arrange for the defendant's plea. See 18 U.S.C. § 3161(h)(7).

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                                 By~gj.. ·
                                                     Alexander Li
                                                     Daniel Wolf
                                                     Assistant United States Attorneys
                                                     (212) 637-2265/-2337

cc:    Marc A. Callelo, Esq. (by ECF)
                                                                          6~/dd-r:~c taLL f


                                                                       C
                                                                         I tl/t/'-    I           l  L
                                                                                                    1 &(; Cf (              'zf
